

EXECUTION VERSION



SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this “Agreement”) is entered
into as of October 25, 2010, by and among HY-TECH HOLDINGS, INC., a Delaware
corporation (“Subordinated Creditor”), and CAPITAL ONE LEVERAGE FINANCE
CORPORATION, as Senior Agent (as hereinafter defined) for all Senior Lenders (as
hereinafter defined) party to the Senior Loan Agreement (as hereinafter
defined).
 
RECITALS:
 
A.           Hy-Tech Machine, Inc., a Delaware corporation (the “Company”),
certain other borrowers party thereto (together with the Company, the
“Borrowers”), certain guarantors party thereto (the “Guarantors”), Senior Agent
and the financial institutions party thereto as lenders from time to time (the
“Senior Lenders”) have entered into a Loan and Security Agreement of even date
herewith (as the same may be amended, supplemented or otherwise modified from
time to time, the “Senior Loan Agreement”) pursuant to which Senior Lenders have
agreed, subject to the terms and conditions set forth therein, to make certain
loans and financial accommodations to the Borrowers.
 
B.           The Company has issued an Amended and Restated Subordinated
Promissory Note dated as of the date hereof  to the Subordinated Creditor in the
original principal amount of $573,235.00 (together with any replacements
therefore or any portions thereof assigned or transferred, the “Subordinated
Note”).  The obligations of the Company to the Subordinated Creditor under the
Subordinated Note and all agreements and documents related thereto
(collectively, the “Subordinated Debt Documents”) are secured by liens on and
security interests in certain property and assets of the Company constituting
Subordinated Debt Collateral (as hereinafter defined).
 
C.           Senior Agent and Senior Lenders require, as a condition precedent
to the effectiveness of the Senior Loan Agreement, the execution and delivery of
this Agreement by the Subordinated Creditor in order to set forth certain
rights, obligations and priorities between (i) Senior Agent and Senior Lenders
and (ii) the Subordinated Creditor.
 
NOW, THEREFORE, in order to induce Senior Agent and Senior Lenders to consummate
the transactions contemplated by the Senior Loan Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.    DEFINITIONS.  All capitalized terms used herein but not defined
herein shall have the meaning given to such terms in the Senior Loan
Agreement.  The following terms shall have the following meanings in this
Agreement:
 
Bankruptcy Code:  Chapter 11 of Title 11 of the United States Code, as amended
from time to time and any successor statute and all rules and regulations
promulgated thereunder.
 

--------------------------------------------------------------------------------


 
Borrowers: as defined in the Recitals of this Agreement.
 
Cash Collateralization:  the delivery of cash to Senior Agent, as security for
the payment of Senior Debt, in an amount equal to (a) with respect to letter of
credit obligations, 105% of the aggregate undrawn or unreimbursed amount
thereof, and (b) with respect to any hedge agreements, treasury management or
inchoate, contingent or other Obligations, Senior Agent’s good faith estimate of
the amount due or to become due, including all interest, fees and other amounts
relating to such Obligations.
 
Collateral:  all of the assets and property of the Company, whether real,
personal or mixed, to the extent constituting either Senior Debt Collateral or
Subordinated Debt Collateral.
 
Disposition:  with respect to any Collateral, any sale, lease, exchange,
transfer or other disposition of such Collateral.
 
Distribution: with respect to any indebtedness, obligation or security,  (a) any
payment or distribution by any Person of cash, securities or other property, by
set-off, compensation or otherwise, on account of such indebtedness, obligation
or security, (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person or (c) the granting of any
lien, security interest, charge or other encumbrance to or for the benefit of
the holders of such indebtedness, obligation or security in or upon any property
of any Person.
 
Enforcement Action:  (a) to take from or for the account of the Company or any
guarantor of the Subordinated Debt, by set-off, compensation or in any other
manner, the whole or any part of any moneys that may now or hereafter be owing
by the Company or any such guarantor with respect to the Subordinated Debt, (b)
to sue for payment of, or to initiate or participate with others in any suit,
action or proceeding against the Company or any such guarantor to (i) enforce
payment of or to collect the whole or any part of the Subordinated Debt or
(ii) commence judicial enforcement of any of the rights and remedies under the
Subordinated Debt Documents or applicable law with respect to the Subordinated
Debt, (c) to accelerate the Subordinated Debt, (d) to exercise any put option or
to cause the Company or any such guarantor to honor any redemption or mandatory
prepayment obligation under any Subordinated Debt Document, (e) to notify
account debtors or directly collect accounts receivable or other payment rights
of the Company or any such guarantor or (f) to foreclose, execute or levy on,
collect on, take possession of or control of, or sell or otherwise realize upon
(judicially or non-judicially) or to lease, license or otherwise dispose of
(whether publicly or privately), any Collateral or otherwise to exercise or
enforce remedial rights with respect to Collateral under the Subordinated Debt
Documents or any other applicable agreement, document or instrument pertaining
thereto (including, without limitation, by way of setoff or noticing of any
public or private sale or other disposition) or  pursuant to the UCC or other
applicable law.

 
2

--------------------------------------------------------------------------------

 
 
Excess Cash Flow: (without duplication), with respect to P&F and its
Subsidiaries on a consolidated basis for any measurement period ending after the
Closing Date, Adjusted EBITDA for such period, minus (a) all Capital
Expenditures paid during such period, minus (b) all Interest Expense and all
fees for the use of money or the availability of money, including commitment,
facility and like fees and charges upon Debt paid or payable on a
non-duplicative basis during such period, minus (c) all tax liabilities paid or
accrued during such period on a non-duplicative basis, minus (d) all principal
amounts of Debt (other than prepayments of Revolver Loans pursuant to Section
5.2 of the Senior Loan Agreement to the extent the Revolver Commitments are not
permanently reduced by a corresponding amount pursuant to Section 2.1.4 of the
Senior Loan Agreement) paid or payable during such period.
 
Paid in Full:  with respect to Senior Debt, (a) the full cash payment thereof,
including all principal, interest and fees with respect thereto and any
interest, fees and other charges accruing during a Proceeding (whether or not
allowed in the Proceeding), including any roll up of Senior Debt, or any Senior
Debt arising, in any debtor in possession financing during any Proceeding; (b)
if such Senior Debt consists of obligations arising under letters of credit,
hedge agreements, treasury or cash management agreements or arrangements or
other obligations otherwise inchoate or contingent in nature, the Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Senior Agent in its discretion, in the amount of 105% of such obligations)
and (c) all commitments to make loans, issue letters of credit or make other
credit extensions under the Senior Loan Documents shall have expired or been
terminated.
 
Permitted Distribution Start Date: (i) the Fiscal Quarter ended March 31, 2011,
if the audited financial statements and Form 10-K required by Section 10.1.2 of
the Senior Loan Agreement for the Fiscal Year ended December 31, 2010 reflect a
net loss of not more than $700,000 from continuing operations (to the extent
such net loss is greater than $700,000, the amount by which such net loss
exceeds $700,000 is hereafter referred to as the “Shortfall Amount”) or (ii) the
Fiscal Quarter ended June 30, 2011, if the unaudited financial statements and
Form 10-Q required by Section 10.1.2 of the Senior Loan Agreement for such
Fiscal Quarter reflect a net profit (determined on a cumulative basis from
January 1, 2011) at least equal to the Shortfall Amount, excluding at all times
in the calculation of net profit or loss, the profit or loss from the
discontinued operations of WMC, or (iii) any Fiscal Quarter end thereafter for
which the unaudited (or audited, as the case may be) financial statements and
Form 10-Q (or 10K, as the case may be) required by Section 10.1.2 of the Senior
Loan Agreement for such Fiscal Quarter (or Fiscal Year, if applicable) reflect a
net profit (determined on a cumulative basis from January 1, 2011) at least
equal to the Shortfall Amount, excluding at all times in the calculation of net
profit or loss, the profit or loss from the discontinued operations of WMC.
 
3

--------------------------------------------------------------------------------


 
Proceeding:
 
(a)           any case commenced by or against the Company under the Bankruptcy
Code or any similar federal or state law for the relief of debtors, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of the Company, any receivership or assignment for
the benefit of creditors relating to the Company or any similar case or
proceeding relative to the Company or its creditors, as such, in each case
whether or not voluntary;
 
(b)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to the Company, in each case whether or not
voluntary and whether or not involving bankruptcy or insolvency; or
 
(c)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Company are determined and any payment or
distribution is or may be made on account of such claims.
 
Quarterly Excess Cash Flow:  as of the end of any Fiscal Quarter, Excess Cash
Flow measured from January 1st of the Fiscal Year in which such Fiscal Quarter
occurs to the end of such Fiscal Quarter.
 
Refinancing Senior Debt Documents:  any financing documentation which replaces
the Senior Loan Documents and pursuant to which the Senior Debt under the Senior
Loan Documents is refinanced (including upon or after the commencement of a
Proceeding), as such financing documentation may be amended, supplemented or
otherwise modified from time to time in compliance with this Agreement.
 
Scheduled Subordinated Debt Payments:  scheduled payments of interest on the
Subordinated Debt due and payable on the date scheduled for such payment on a
non-accelerated basis in accordance with the terms of the Subordinated Debt
Documents as in effect on the date hereof or as modified in accordance with the
terms of this Agreement.
 
Schorr First Payments:  the first two (2) Excess Cash Flow Payments made after
the Permitted Distribution Start Date in accordance with the Schorr
Subordination Agreement.
 
Schorr Repayment Date:  the date of repayment in full of the Schorr Subordinated
Debt.
 
Schorr Subordinated Debt:  all of the obligations of the Company, its affiliates
or any other Person to Marc Schorr evidenced by, related or incurred pursuant to
or under the Amended and Restated Secured Subordinated Promissory Note dated as
of the date hereof in favor of Marc Schorr in the principal amount of $500,000
(together with any replacements therefore or any portions thereof assigned or
transferred).
 
Schorr Subordination Agreement:  that certain Subordination and Intercreditor
Agreement by and between Marc Schorr and Senior Agent dated as of the date
hereof, as in effect on the date hereof.
 
Senior Agent:  Capital One Leverage Finance Corporation, as Senior Agent for the
Senior Lenders and the other Secured Parties, or any other Person appointed by
the holders of the Senior Debt as Senior Agent or solitary creditor for purposes
of the Senior Debt Documents and this Agreement.
 
4

--------------------------------------------------------------------------------


 
Senior Debt:  all obligations, liabilities and indebtedness of every nature of
the Company from time to time owed to Senior Agent or any Senior Lender under
the Senior Debt Documents, including, without limitation, all Obligations (as
defined in the Senior Loan Agreement) including all obligations in respect of
Hedging Agreements (as defined in the Senior Loan Agreement) and all Bank
Product Debt (as defined in the Senior Loan Agreement) and the principal amount
of all debts, claims and indebtedness, accrued and unpaid interest and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding (including under the
Bankruptcy Code) together with (a) any increases, amendments, modifications,
renewals or extensions thereof to the extent not prohibited by the terms of this
Agreement and any refinancing or replacement thereof and (b) any interest, fees
and expenses accruing thereon after the commencement of a Proceeding, without
regard to whether such interest, fees or expenses are an allowed claim.  Senior
Debt shall be considered to be outstanding whenever any loan commitment under
the Senior Debt Documents is outstanding.
 
Senior Debt Collateral:  any and all property, security or other interest,
tangible or intangible, purporting to secure any of the Senior Debt.
 
Senior Debt Documents:  the Senior Loan Documents and, after any refinancing of
the Senior Debt under the Senior Loan Documents, the Refinancing Senior Debt
Documents.
 
Senior Default:  any “Event of Default” under the Senior Loan Documents, or any
condition or event that, after notice or lapse of time or both, would constitute
such an Event of Default if that condition or event were not cured or waived
within any applicable grace or cure period set forth therein.
 
Senior Lenders:  the holders of the Senior Debt.
 
Senior Lien: a Lien on Senior Debt Collateral granted by any Senior Debt
Document to, or held by, the Senior Agent or any Senior Lender, at any time,
upon any Senior Debt Collateral of the Company to secure the Senior Debt.
 
Senior Loan Agreement:  as defined in the Recitals of this Agreement.
 
Senior Loan Documents: the Senior Loan Agreement, the Senior Security Documents
and all other agreements, documents and instruments executed from time to time
in connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time (including upon or after the commencement of a
Proceeding).
 
Senior Security Documents:  the Mortgages, all other Security Documents and any
other security agreements, pledge agreements, deeds of trust, mortgages, control
agreements or other agreements providing liens or security interests in favor of
the Senior Agent in the property described therein in order to secure the
obligations of the Borrowers or any of their Subsidiaries of Affiliates with
respect to any of the Senior Debt.
 
5

--------------------------------------------------------------------------------


 
Subordinated Creditor:  as defined in the first paragraph of this Agreement.
 
Subordinated Debt:  all of the obligations of the Company or any other Person to
Subordinated Creditor evidenced by, related to or incurred pursuant to the
Subordinated Debt Documents.
 
Subordinated Debt Collateral:  any and all property, security or other interest,
tangible or intangible, purporting to secure any of the Subordinated Debt.
 
Subordinated Debt Documents:  as defined in the Recitals to this Agreement.
 
Subordinated Debt Default:  a default in the payment of the Subordinated Debt or
in the performance of any term, covenant or condition contained in the
Subordinated Debt Documents or any other occurrence permitting Subordinated
Creditor to accelerate the payment of all or any portion of the Subordinated
Debt.
 
Subordinated Debt Default Notice:  a written notice from Subordinated Creditor
to Senior Agent pursuant to which Senior Agent is notified of the occurrence of
a Subordinated Debt Default, which notice incorporates a reasonably detailed
description of such Subordinated Debt Default.
 
Subordinated Lien:  a Lien on Subordinated Debt Collateral granted by any
Subordinated Debt Document to, or acquired or held by, the Subordinated
Creditor, at any time, upon any Subordinated Debt Collateral that is also Senior
Debt Collateral of the Company to secure the Subordinated Debt.
 
SECTION 2.    SUBORDINATION.
 
2.1.           Subordination of Subordinated Debt to Senior Debt.
 
(a)           The Subordinated Creditor hereby covenants and agrees that,
notwithstanding anything to the contrary contained in any of the Subordinated
Debt Documents, the payment of any or all of the Subordinated Debt shall be
subordinate and subject in claim and right and time of payment, to the extent
and in the manner hereinafter set forth, to the prior indefeasible Payment in
Full in cash of all Senior Debt.  Each holder of Senior Debt, whether such
Senior Debt is now outstanding or hereafter created, incurred, assumed or
guaranteed, shall be deemed to have acquired Senior Debt in reliance upon the
provisions contained in this Agreement.
 
 
6

--------------------------------------------------------------------------------

 

(b)           Notwithstanding (i) anything to the contrary contained in the
Subordinated Debt Documents, (ii) the time of incurrence of any Senior Debt or
Subordinated Debt, (iii) the order or method of attachment or perfection of any
Liens securing any Senior Debt or Subordinated Debt, (iv) the time or order of
filing or recording of, or the failure to file or record, financing statements,
mortgages or other documents required to perfect any Lien upon any Collateral,
(v) the time of taking possession or control over any Collateral, (vi) that any
Senior Lien with respect to Collateral may not have been perfected or may be or
have become subordinated, by equitable subordination or otherwise, to any other
Lien, or (vii) the rules for determining priority under any law governing
relative priorities of Liens: as between or among the Senior Agent and the
Senior Lenders, on one hand, and the Subordinated Creditor on the other hand,
any and all Senior Liens on Collateral, whether such Liens are now or hereafter
held by or on behalf of the Senior Agent or any Senior Lender or any trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, will be senior in all respects and
prior to any Subordinated Lien on Collateral securing any Subordinated Debt,
whether such Liens are now or hereafter held by the Subordinated Creditor or the
Senior Agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise.
 
(c)           So long as the Senior Debt has not been Paid in Full, whether or
not any Insolvency Proceeding has been commenced by or against the Company, the
Subordinated Creditor hereto agrees that: (i) after the date hereof, it shall
not acquire, accept or hold any Lien on any property of the Company, or any of
its Subsidiaries or Affiliates securing any Subordinated Debt which property is
not also subject to the Lien of  the Senior Agent for the benefit of the Senior
Lenders and (ii) it shall not permit the Company to grant any Lien on any of its
property, or permit any of its Subsidiaries or Affiliates to grant a Lien on any
of its property, to secure Subordinated Debt unless it, or such Subsidiary or
Affiliate, has granted (or offered to grant with a reasonable opportunity for
such Lien to be accepted) a corresponding Lien on such property in favor of the
Senior Lenders; provided, however, notwithstanding clauses (i) and (ii) above,
the refusal of the Senior Lenders to accept a Lien on any property of the
Company or any of its Subsidiaries or Affiliates shall not prohibit the taking
of a Lien on such property by the Subordinated Creditor.
 
(d)           Subordinated Creditor agrees that it shall not (and hereby waives
any right to) contest or support any other Person in contesting, in any
proceeding (including any Proceeding), the existence, perfection, priority,
validity or enforceability of a Lien held by or on behalf of the Senior Agent or
the Senior Lenders in all or any part of the Collateral, or the provisions of
this Agreement, or take, or consent to or acquiesce in, the taking of, any
action to set aside, challenge or otherwise dispute the existence or priority of
any Senior Debt or the creation, attachment, perfection, enforceability,
priority or continuation of any lien or security interest of the Senior Agent or
the Senior Lenders in or on any assets of the Company constituting Collateral.
 
7

--------------------------------------------------------------------------------


 
2.2.           Subordinated Debt Payment Restrictions.

(a)           Except for Permitted Distributions as set forth below and as
permitted under the Senior Loan Agreement, the Subordinated Creditor hereby
agrees that it will not accept or request or demand any Distribution with
respect to the Subordinated Debt until the Senior Debt is Paid in
Full.  Notwithstanding anything contained herein to the contrary, the Senior
Creditor hereby agrees that  (i) Company shall make the Hy-Tech Closing Date
Payment in the principal amount of $573,235.00 plus accrued interest in the
amount of $111,757.31, (ii) the Subordinated Creditor may thereafter receive
Scheduled Subordinated Debt Payments consisting of interest in an amount not to
exceed eight percent (8%) per annum on the unpaid principal balance of the
Subordinated Debt so long as no Senior Default shall have occurred and be
continuing and (iii) commencing with the Fiscal Quarter ending after the Schorr
First Payments, and each Fiscal Quarter end thereafter, within 10 days (the
“Payment Period”) after receipt of the financial statements and compliance
certificates required to be delivered to Senior Agent under the Senior Loan
Agreement for such Fiscal Quarter then most recently ended, the Subordinated
Creditor may receive quarterly payments of principal on the Subordinated Debt
provided that (A) the amount of such principal payment shall not exceed 12.5% of
Quarterly Excess Cash Flow until the Schorr Repayment Date and 25% of Quarterly
Excess Cash Flow with respect to payments after the Schorr Repayment Date (each,
an “Excess Cash Flow Payment”), (B)  Availability under the Senior Debt
Documents shall be no less than $1,000,000 (i) at any time during the period of
sixty days before (determined on a pro forma basis giving effect to the
principal payment as if it had occurred on the first day of such 60 day period),
(ii) on the day the payment is made, after giving effect thereto and (iii) for
each of the  60 days after such payment is made on a projected basis (such
projections to be reasonably satisfactory to Senior Agent)  and (C) no Senior
Default shall have occurred and be continuing at the time of making such payment
(each a “Permitted Distribution”).  Notwithstanding anything herein to the
contrary, each Excess Cash Flow Payment made with respect to a Fiscal Quarter
shall be reduced by the amount of all Excess Cash Flow Payments made with
respect to prior Fiscal Quarters in the same Fiscal Year.
 
(b)           Any Scheduled Subordinated Debt Payments missed due to the
application of paragraph (a) of this Section 2.2, are permitted to accrue and
may be paid during any  subsequent Payment Period during which a Permitted
Distribution may be made, but only to the extent that the conditions set forth
in paragraph (a)(B) and (C) of this Section 2.2 are satisfied at the time of any
payment (after giving effect to any other Permitted Distribution made or to be
made at such time).
 
(c)           Notwithstanding any provision of this Section 2.2 to the contrary,
the failure of the Company to make any Distribution with respect to the
Subordinated Debt by reason of the operation of this Section 2.2 shall not be
construed as preventing the occurrence of a Subordinated Debt Default under the
applicable Subordinated Debt Documents.
 
(d)           If any Distribution on account of the Subordinated Debt not
permitted to be made by the Company or accepted by Subordinated Creditor under
this Agreement is made and received by Subordinated Creditor, such Distribution
shall not be commingled with any of the assets of Subordinated Creditor, shall
be held in trust by Subordinated Creditor for the benefit of Senior Agent and
Senior Lenders and shall be promptly paid over to Senior Agent for application
(in accordance with the Senior Debt Documents) to the Senior Debt, until all of
the Senior Debt is Paid in Full.
 
2.3.           Subordinated Debt Standstill Provisions.
 
(a)           Until the Senior Debt is Paid in Full, Subordinated Creditor will
not
 
(i)           take any Enforcement Action with respect to the Subordinated Debt;
or
 
(ii)          contest, protest or object to any foreclosure proceeding or action
brought by the Senior Agent or Senior Lender with respect to any Collateral or
any other exercise by the Senior Agent or any Senior Lender of any rights and
remedies relating to any Collateral, whether under the Senior Loan Documents or
otherwise; or
 
8

--------------------------------------------------------------------------------


 
(iii)           object to or exercise any rights that may arise under applicable
law as a result of (which rights are hereby waived) the forbearance by the
Senior Agent or any Senior Lender from bringing or pursuing any Enforcement
Action.
 
(b)           Until the Senior Debt is Paid in Full, whether or not any
Proceeding has been commenced by or against the Company, the Senior Agent and
the Senior Lenders will have the exclusive right to take Enforcement Action and,
in connection therewith, make determinations regarding the release, Disposition
(including, without limitation, voluntary Dispositions of Collateral by the
Company before or after a Default), or restrictions with respect to Collateral
without any consultation with or the consent of the Subordinated Creditor and
may exercise rights and remedies with respect to Collateral and  enforce the
provisions of the Senior Loan Documents, all in such order and in such manner as
they may determine in the exercise of their sole discretion.
 
(c)           Notwithstanding the foregoing, the Subordinated Creditor may:
 
(i)           file a claim or statement of interest with respect to any
Subordinated Debt; provided that a Proceeding has been commenced by or against
the Company;
 
(ii)          take any action (not adverse to the priority status of the Senior
Liens, or the rights of the Senior Agent or the Senior Lenders to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
its Subordinated Liens;
 
(iii)         file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Subordinated Creditor, in accordance with the terms of this Agreement; and
 
(iv)         vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to the Subordinated
Debt and the Subordinated Liens.
 
(d)           Any Distributions or proceeds of any Enforcement Action obtained
by Subordinated Creditor in violation of this Agreement shall in any event be
held in trust by it for the benefit of Senior Agent and Senior Lenders and
promptly paid or delivered to Senior Agent for the benefit of Senior Lenders in
the form received until all Senior Debt is Paid in Full.
 
2.4.           Sale, Transfer or other Disposition of Subordinated Debt.
 
(a)           Subordinated Creditor shall not sell, assign, pledge, dispose of
or otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document (or permit any refinancing thereof) unless such
assignee, successor or transferee is reasonably satisfactory to Agent and
executes and delivers to Senior Agent an agreement pursuant to which such
assignee, successor or transferee, as applicable, will become a party hereto as
fully as if such person were a signatory hereto and providing for the
effectiveness of this Agreement to such assignee, successor or transferee, as
applicable.
 
9

--------------------------------------------------------------------------------


 
(b)           Notwithstanding the foregoing, the subordination effected hereby
shall survive any sale, assignment, pledge, disposition or other transfer of, or
any refinancing of, all or any portion of the Subordinated Debt in violation of
the foregoing prohibition, and the terms of this Agreement shall be binding upon
the successors and assigns of Subordinated Creditor, as provided in Section 7.5.
 
2.5.           Legends.  Until the termination of this Agreement in accordance
with Section 7.12, Subordinated Creditor will cause to be clearly, conspicuously
and prominently inserted on the face of any Subordinated Debt Document, as well
as any renewals or replacements thereof, the following legend:
 
“THIS INSTRUMENT IS SUBJECT TO THAT CERTAIN SUBORDINATION AND INTERCREDITOR
AGREEMENT DATED AS OF OCTOBER 25, 2010, BETWEEN HY-TECH HOLDINGS, INC., A
DELAWARE CORPORATION, AS THE SUBORDINATED CREDITOR, AND CAPITAL ONE LEVERAGE
FINANCE CORPORATION, AS SENIOR AGENT FOR ALL SENIOR LENDERS.”
 
2.6.           Notice of Default.  Subordinated Creditor hereby agrees to
deliver a Subordinated Debt Default Notice to Senior Agent promptly following
the occurrence of any Subordinated Debt Default.
 
2.7.           Releases.
 
(a)           If in connection with:
 
(i)           the exercise of the Senior Agent’s remedies in respect of any of
the Collateral securing the Senior Debt, including any sale, lease, exchange,
transfer or other disposition of such Collateral; or
 
(ii)           any sale, lease, exchange, transfer or other disposition of
Collateral securing the Senior Debt permitted under the terms of the Senior Loan
Documents or permitted pursuant to a waiver or consent by the Senior Lenders of
a transaction otherwise prohibited by the Senior Loan Documents (whether or not
an Event of Default under, and as defined in the Senior Loan Documents, has
occurred and is continuing);

the Senior Agent releases any of its Liens on any part of the Collateral
securing the Senior Debt (or any Guarantor from its obligations under its
guaranty of any or all of the Senior Debt), the Liens of the Subordinated
Creditor, on such Collateral (and the obligations of such Guarantor under its
guaranty of any or all of the Subordinated Debt) shall be automatically,
unconditionally and simultaneously released and the Subordinated Creditor,
promptly shall execute and deliver to the Senior Agent or to the Company, at the
Company’s cost and expense, such termination statements, releases and other
documents as the Senior Agent or the Company may reasonably request to
effectively confirm such release.
 
10

--------------------------------------------------------------------------------


 
(b)           The Subordinated Creditor, hereby irrevocably constitutes and
appoints the Senior Agent and any officer or agent of the Senior Agent, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Subordinated
Creditor or such holder from time to time in the Senior Agent’s discretion, for
the purpose of carrying out the terms of this Section 2.7, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Section 2.7,
including, without limitation, any financing statements, endorsements or other
instruments or transfer or release.
 
SECTION 3.   BANKRUPTCY PROCEEDINGS.
 
3.1.           Payment, Etc..  In the event that any Proceeding involving the
Company has been commenced and is continuing:
 
(a)           All Senior Debt shall first be Paid in Full before any
Distribution shall be made to Subordinated Creditor on account of any
Subordinated Debt.
 
(b)           Any Distribution, whether in cash, securities or other property
that would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Debt shall be paid or delivered directly to Senior
Agent (to be held and/or applied by Senior Agent in accordance with the terms of
the Senior Debt Documents) until all Senior Debt is Paid in Full.  Subordinated
Creditor irrevocably authorizes, empowers and directs any debtor, debtor in
possession, receiver, interim receiver, receiver and manager, trustee, monitor,
liquidator, custodian, conservator or other Person having authority, to pay or
otherwise deliver all such Distributions to Senior Agent.  Subordinated Creditor
also irrevocably authorizes and empowers Senior Agent, in the name of
Subordinated Creditor, to demand, sue for, collect and receive any and all such
Distributions.
 
(c)           Subordinated Creditor agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Debt requested by Senior
Agent in connection with any Proceeding and hereby irrevocably authorizes,
empowers and appoints Senior Agent its agent and attorney-in-fact to
(i) execute, verify, deliver and file such proofs of claim upon the failure of
Subordinated Creditor promptly to do so prior to 30 days before the expiration
of the time to file any such proof of claim and (ii) vote such claim in any such
Proceeding upon the failure of Subordinated Creditor to do so prior to 15 days
before the expiration of the time to vote any such claim; provided that Senior
Agent shall have no obligation to execute, verify, deliver, file and/or vote any
such proof of claim.  In the event that Senior Agent votes any claim in
accordance with the authority granted hereby, Subordinated Creditor shall not be
entitled to change or withdraw such vote.
 
3.2.           DIP Financing Issues.  If the Company becomes subject to any
Proceeding and the Senior Agent agrees to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code) consisting of
proceeds of the Collateral or to permit the Company to obtain financing, whether
from the Senior Agent, the holders of the Senior Debt or any other Person, under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law that is secured
by Liens that are senior to or on a parity with all Senior Liens on any or all
of the Collateral (the “DIP Financing”), then Subordinated Creditor:
 
11

--------------------------------------------------------------------------------


 
(a)           will not contest or otherwise object to such use of Cash
Collateral or such DIP Financing on any basis available to or capable of being
asserted by the Subordinated Creditor (including, without limitation, any
objection alleging the Company’s failure or inability to provide “adequate
protection” for any Lien of the Subordinated Creditor on the Collateral).  The
foregoing shall not prevent the Subordinated Creditor from exercising their
rights to vote for or against a plan of reorganization;
 
(b)           will agree (and is hereby deemed to consent) to the subordination
of all Liens held by it to the Liens on the Collateral securing such DIP
Financing; and
 
(c)           will not request adequate protection or any other relief in
connection with such DIP Financing or use of Cash Collateral.
 
3.3.           Relief from the Automatic Stay.  Until the Senior Debt is Paid in
Full, the Subordinated Creditor will agree not to seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Proceeding with respect to the Collateral without the prior written consent of
the Senior Agent, unless the Senior Agent has already filed a motion (which
remains pending) for relief from the automatic stay (or other applicable stay)
with respect to its interest in the Collateral.
 
3.4.           Adequate Protection.
 
(a)           Until the Senior Debt is Paid in Full, the Subordinated Creditor
hereby agrees not to contest (or support any other Person contesting):
 
(i)           any request by the Senior Agent for adequate protection with
respect to the Collateral; or
 
(ii)           any objection by the Senior Agent to any motion, relief, action
or proceeding, which objection is based on a claim by the Senior Agent asserting
a lack of adequate protection with respect to the Collateral.
 
(b)           In any Proceeding prior to the Senior Debt being Paid in Full, if
the Senior Agent is granted adequate protection with respect to the Collateral
in the form of additional collateral in connection with any Cash Collateral use
or DIP Financing, the Subordinated Creditor, may seek or request adequate
protection with respect to its interests in the Collateral in the form of a Lien
on the same additional collateral, which Lien will be subordinated to the Liens
securing the Senior Debt on the same basis as the other Liens of the
Subordinated Creditor on Collateral.
 
3.5.           Sale Issues.  Until the Senior Debt is Paid in Full, the
Subordinated Creditor agrees that it will not object to or oppose, and hereby
consents to, a Disposition of any Collateral (or any portion thereof) free and
clear of Liens or other claims under Section 363 or any other provision of the
Bankruptcy Code if the Senior Agent has consented to such Disposition of such
assets or if such Disposition is permitted under the terms of the Senior Debt
Documents or permitted pursuant to a wavier or consent by the Senior Lenders of
a transaction otherwise prohibited by the Senior Debt Documents (whether or not
an Event of Default under, and as defined in, the Senior Debt Documents has
occurred and is continuing).
 
12

--------------------------------------------------------------------------------


 
3.6.           Avoidance Issues.  If the Senior Agent or any Senior Lender is
required in any Proceeding or otherwise to turn over or otherwise pay to the
estate of the Company any amount paid in respect of the Senior Debt owing to
such Person (a “Recovery”), then such Senior Agent or Senior Lender will be
entitled to a reinstatement of the relevant Senior Debt with respect to all such
recovered amounts.  If this Agreement shall have been terminated prior to such
Recovery, this Agreement will be reinstated in full force and effect, and the
prior termination will not diminish, release, discharge, impair or otherwise
affect the obligations of the Subordinated Creditor under this Agreement from
and after the date of reinstatement.
 
3.7.           Reorganization Securities.  If, in any Proceeding, debt
obligations of the Company, as reorganized debtor, secured by Liens upon any
property of such reorganized debtor are distributed pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of any
Senior Debt or Subordinated Debt, then, to the extent the debt obligations
distributed on account of the Senior Debt and the Subordinated Debt are secured
by Liens upon the same property, the provisions of this Agreement will survive
the distribution of such debt obligations pursuant to such plan and will apply
with like effect to the debt obligations so distributed, to the Liens securing
such debt obligations and the distribution of proceeds thereof.
 
3.8.           Post-Petition Interest.  The Subordinated Creditor will not
oppose or seek to challenge any claim by the Senior Agent for allowance in any
Proceeding of Senior Debt consisting of post-petition interest, fees or expenses
to the extent of the value of the Lien securing the obligations owing to such
claimant.
 
3.9.           Waiver - 1111(b)(2) Issues.  The Subordinated Creditor waives any
objection or claim it may hereafter have against the Senior Agent or the Senior
Lenders arising out of the election of the Senior Agent or the Senior Lenders of
the application of Section 1111(b)(2) of the Bankruptcy Code to any claims of
the Person making such election, and will agree that in the case of any such
election it will have no claim or right to payment with respect to the
Collateral in or from such Proceeding.  Any reorganization securities issued
with respect to such election will be allocated solely to the holders of Senior
Debt.
 
SECTION 4.   MODIFICATIONS TO SENIOR LOAN DOCUMENTS AND SUBORDINATED DEBT
DOCUMENTS.

4.1.           Modifications to Senior Debt Documents.  Except as otherwise
required under the Senior Debt Documents, Senior Lenders may at any time and
from time to time without the consent of or notice to Subordinated Creditor,
without incurring liability to Subordinated Creditor and without impairing or
releasing the obligations of Subordinated Creditor under this Agreement, change
the manner or place of payment or extend the time of payment of or renew or
alter, amend or modify any of the terms of the Senior Debt, or amend in any
manner any agreement, note, guarantee or other instrument evidencing or securing
or otherwise relating to the Senior Debt.
 
13

--------------------------------------------------------------------------------


 
4.2.           Modifications to Subordinated Debt Documents.  Until the Senior
Debt has been Paid in Full, Subordinated Creditor shall not (a) agree to any
amendment, modification or supplement to the Subordinated Debt Documents that
adversely affects any Senior Lender without the prior written consent of Senior
Agent, (b) agree to any other amendment, modification or supplement to the
Subordinated Debt Documents without providing five days’ prior written notice to
the Senior Agent or (c) waiver, release, forgive or convert to equity or
otherwise relinquish any Subordinated Debt, or terminate, release, let expire,
waiver or modify the Subordinated Liens or the Subordinated Debt Collateral.
 
SECTION 5.   WAIVER OF CERTAIN RIGHTS BY SUBORDINATED CREDITOR.
 
5.1.           Marshaling.  Subordinated Creditor hereby waives any rights it
may have under applicable law to assert the doctrine of marshaling or to
otherwise require Senior Agent or Senior Lenders to marshal any property of the
Company or any guarantor of the Senior Debt for the benefit of Subordinated
Creditor.
 
5.2.           Rights Relating to Senior Agent’s Actions with respect to the
Collateral.  Subordinated Creditor hereby waives, to the extent permitted by
applicable law, any rights that it may have to enjoin or otherwise obtain a
judicial or administrative order preventing Senior Agent or Senior Lenders from
taking, or refraining from taking, any action with respect to all or any part of
the Collateral.  Without limitation of the foregoing, Subordinated Creditor
hereby agrees (a) that it has no right to direct or object to the manner in
which Senior Agent and Senior Lenders apply the proceeds of the Collateral
resulting from the exercise by Senior Agent and Senior Lenders of rights and
remedies under the Senior Debt Documents to the Senior Debt and (b) that Senior
Agent has not assumed any obligation to act as the Senior Agent for Subordinated
Creditor with respect to the Collateral.
 
SECTION 6.   REPRESENTATIONS AND WARRANTIES OF SUBORDINATED
CREDITOR.  Subordinated Creditor hereby represents and warrants to Senior Agent
and Senior Lenders that as of the date hereof:  (a) Subordinated Creditor is a
company duly formed and validly existing under the laws of Delaware; (b)
Subordinated Creditor has the power and authority to enter into, execute,
deliver and carry out the terms of this Agreement, all of which have been duly
authorized by all proper and necessary action; (c) the execution of this
Agreement by Subordinated Creditor will not violate or conflict with the
organizational documents of Subordinated Creditor, any material agreement
binding upon Subordinated Creditor or any law, regulation or order or require
any consent or approval which has not been obtained; (d) this Agreement is the
legal, valid and binding obligation of Subordinated Creditor, enforceable
against Subordinated Creditor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles; and (e) Subordinated
Creditor is the sole holder and owner, beneficially and of record, of the
Subordinated Debt Documents and the Subordinated Debt.
 
SECTION 7.   MISCELLANEOUS
 
7.1.           SUBROGATION.  After the Senior Debt is Paid in Full, Subordinated
Creditor shall be subrogated to the rights of Senior Agent and Senior Lenders to
receive Distributions with respect to the Senior Debt until the Subordinated
Debt is paid in full in cash.  Subordinated Creditor agrees that in the event
that all or any part of a payment made with respect to the Senior Debt is
recovered from the holders of the Senior Debt in a Proceeding or otherwise, any
Distribution received by Subordinated Creditor with respect to the Subordinated
Debt at any time after the date of the payment that is so recovered, whether
pursuant to the right of subrogation provided for in this Agreement or
otherwise, shall be deemed to have been received by Subordinated Creditor in
trust as property of the holders of the Senior Debt and Subordinated Creditor
shall forthwith deliver the same to Senior Agent for the benefit of the Senior
Lenders for application to the Senior Debt until the Senior Debt is Paid in
Full.
 
14

--------------------------------------------------------------------------------


 
7.2.           MODIFICATION.  Any modification or waiver of any provision of
this Agreement, or any consent to any departure by any party from the terms
hereof, shall not be effective in any event unless the same is in writing and
signed by Senior Agent and Subordinated Creditor, and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose given.  Any notice to or demand on any party hereto in any
event not specifically required hereunder shall not entitle the party receiving
such notice or demand to any other or further notice or demand in the same,
similar or other circumstances unless specifically required hereunder.
 
7.3.           FURTHER ASSURANCES.  Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

7.4.           NOTICES.  Unless otherwise specifically provided herein, any
notice delivered under this Agreement shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied or
sent by overnight courier service or certified or registered United States mail
and shall be deemed to have been given (a) if delivered in person, when
delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a business day before 4:00 p.m. New York City  time) or, if not,
on the next succeeding business day; (c) if delivered by overnight courier, one
business day after delivery to such courier properly addressed; or (d) if by
mail, four (4) business days after deposit in the mail, postage prepaid and
properly addressed.
 
Notices shall be addressed as follows:
 
If to Subordinated Creditor:
 
Hy-Tech Holdings, Inc.
2085 Warrendale-Bayne Road
Baden, Pennsylvania  15005
Attention: Robert Ober/Elizabeth Smail
Phone:                                                                
Fax:                                                                
 
15

--------------------------------------------------------------------------------


 
If to Senior Agent or Senior Lenders:


Capital One Leverage Finance Corporation
265 Broadhollow Road
Melville, New York  11747
Attention: Michael S. Burns
Phone:  (631) 531-2775
Fax:  (631) 531-2765
 
with copies to:
 
McGuireWoods, LLP
1345 Avenue of the Americas
New York, New York  10105
Attention:  Jerry Saccone
Phone:  (212) 547-2126
Fax:  (212) 715-2305
 
or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 9.
 
7.5.           SUCCESSORS AND ASSIGNS.  This Agreement shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
Senior Agent, Senior Lenders and the Subordinated Creditor.  To the extent
permitted under the Senior Debt Documents, Senior Lenders may, from time to
time, without notice to Subordinated Creditor, assign or transfer any or all of
the Senior Debt or any interest therein to any Person and, notwithstanding any
such assignment or transfer, or any subsequent assignment or transfer, the
Senior Debt shall, subject to the terms hereof, be and remain Senior Debt for
purposes of this Agreement, and every permitted assignee or transferee of any of
the Senior Debt or of any interest therein shall, to the extent of the interest
of such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
 
7.6.           RELATIVE RIGHTS.  This Agreement shall define the relative rights
of Senior Agent, Senior Lenders and Subordinated Creditor. Nothing in this
Agreement shall (a) impair, as among the Company, Senior Agent and Senior
Lenders and as among the Company and Subordinated Creditor, the obligation of
the Company with respect to the payment of the Senior Debt and the Subordinated
Debt in accordance with their respective terms or (b) affect the relative rights
of Senior Agent, Senior Lenders or Subordinated Creditor with respect to any
other creditors of the Company.
 
7.7.           NO THIRD PARTY BENEFICIARIES.  This Agreement is solely for the
benefit of Senior Agent, Senior Lenders, Subordinated Creditor and their
respective successors and assigns, and neither the Company nor any other persons
or entities (other than as expressly set forth herein) are intended to be third
party beneficiaries hereunder or to have any right, benefit, priority or
interest under, or because of the existence of, or to have any right to enforce,
this Agreement.  The Senior Agent, Senior Lenders and Subordinated Creditor
shall have the right to modify or terminate this Agreement at any time without
notice to, execution and delivery of any instrument by, any acknowledgement of,
or other approval of the Company or any other person or entity.
 
16

--------------------------------------------------------------------------------


 
7.8.           CONFLICT.  In the event of any conflict between any term,
covenant or condition of this Agreement and any term, covenant or condition of
any of the Subordinated Debt Documents, the provisions of this Agreement shall
control and govern.
 
7.9.           HEADINGS.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.
 
7.10.         COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signatures delivered by
PDF or fax or other similar electronic means shall be deemed originals.
 
7.11.         SEVERABILITY.  In the event that any provision of this Agreement
is deemed to be invalid, illegal or unenforceable by reason of the operation of
any law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.
 
7.12.         TERMINATION OF AGREEMENT.  This Agreement shall remain in full
force and effect until the Senior Debt is Paid in Full after which this
Agreement shall terminate without further action on the part of the parties
hereto.
 
7.13.         APPLICABLE LAW.  This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of New York
applicable therein and, without regard to conflicts of law principles.
 
7.14.         CONSENT TO JURISDICTION.  THE SUBORDINATED CREDITOR HEREBY
CONSENTS AND AGREES THAT THE COURTS LOCATED IN NEW YORK SHALL HAVE NON-EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT PROVIDED, THAT SUBORDINATED CREDITOR AND THE COMPANY
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE SENIOR AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER RENDERED IN FAVOR OF SENIOR AGENT.  SUBORDINATED CREDITOR EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT FOR SUCH ENFORCEMENT REMEDIES, AND SUBORDINATED
CREDITOR HEREBY WAIVES ANY OBJECTION THAT SUBORDINATED CREDITOR MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  SUBORDINATED CREDITOR HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT
AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT ITS ADDRESS SET
FORTH IN SECTION 9 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR 3 BUSINESS
DAYS AFTER DEPOSIT IN THE MAIL, PROPER POSTAGE PREPAID.
 
17

--------------------------------------------------------------------------------


 
7.15.                 WAIVER OF JURY TRIAL.  SUBORDINATED CREDITOR AND SENIOR
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE SUBORDINATED
DEBT DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS.  EACH OF SUBORDINATED
CREDITOR AND SENIOR AGENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT DOCUMENTS AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF
SUBORDINATED CREDITOR AND SENIOR AGENT WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
 
[Remainder of page intentionally left blank; signatures begin on following page]
 
 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Subordinated Creditor and Senior Agent have caused this
Agreement to be executed as of the date first above written.
 
SUBORDINATED CREDITOR:
 
HY-TECH HOLDINGS, INC. a Delaware
corporation
   
By:
/s/ Joseph A. Molino, Jr.
Name:
Joseph A. Molino, Jr.
Title:
Vice President
   
SENIOR AGENT:
 
CAPITAL ONE LEVERAGE FINANCE
CORPORATION, as Senior Agent
   
By:
/s/ Michael S. Burns
Name:
Michael S. Burns
Title:
Senior Vice President



ACKNOWLEDGED AND AGREED
AS OF THE DATE HEREOF BY:
 
COMPANY:
 
HY-TECH MACHINE, INC.
   
By:
/s/ Joseph A. Molino, Jr.
Name:
Joseph A. Molino, Jr.
Title:
Vice President



SUBORDINATION AND INTERCREDITOR AGREEMENT
(Hy-Tech Holdings, Inc.)
Signature Page
 
 
 

--------------------------------------------------------------------------------

 